—Order, Supreme Court, New York County (Walter M. Schackman, J.) entered April 8, 1993 which, to the extent appealed from, granted the motion of defendant E.G. Elevator Company for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The contract between defendant E.G. Elevator Company and the Veterans Administration, plaintiff’s employer, specifically provided that said defendant would inspect the elevators in the subject building and submit an itemized list of proposed repairs and the Veterans Administration would determine which repairs said defendant would make and which repairs it would undertake itself. Here, the Veterans Administration undertook responsibility itself with respect to the faulty electric eye which is alleged to have been the cause of plaintiff’s injuries (see, Eaves Brooks Costume Co. v Y.B.H. Realty Corp., 76 NY2d 220; Public Adm’r of County of N. Y. v Fifth Ave. Dev. Corp., 180 AD2d 473). Concur—Ellerin, J. P., Ross, Nardelli and Williams, JJ.